 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Dolores Eileen Elgrably,                         No. CV-17-04760-PHX-JAT
10                 Plaintiff,                         ORDER
11   v.
12   Commissioner       of      Social   Security
     Administration,
13
                   Defendant.
14
15          Pending before the Court is Plaintiff Dolores Eileen Elgrably’s (“Plaintiff”) appeal
16   from the Social Security Commissioner’s (the “Commissioner”) denial of her application
17   for a period of disability, disability insurance benefits, and Supplemental Security Income
18   (“SSI”) under Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 401 et seq.,
19   1381 et seq. (Doc. 1 at 1–4). The Court now rules on Plaintiff’s appeal.
20   I.     BACKGROUND
21          The parties are familiar with the background information in this case, and it is
22   summarized in the ALJ’s decision. (See Doc. 9-3 at 23–32). Accordingly, the Court will
23   reference the background only as necessary to the analysis below.
24   II.    LEGAL STANDARD
25          The ALJ’s decision to deny disability benefits may be overturned “only when the
26   ALJ’s findings are based on legal error or not supported by substantial evidence in the
27   record.” Benton ex rel. Benton v. Barnhart, 331 F.3d 1030, 1035 (9th Cir. 2003).
28   “‘Substantial evidence’ means more than a mere scintilla, but less than a preponderance,
 1   i.e., such relevant evidence as a reasonable mind might accept as adequate to support a
 2   conclusion.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citing
 3   Young v. Sullivan, 911 F.2d 180, 183 (9th Cir. 1990)).
 4          “The inquiry here is whether the record, read as a whole, yields such evidence as
 5   would allow a reasonable mind to accept the conclusions reached by the ALJ.” Gallant v.
 6   Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (citation omitted). “Where evidence is
 7   susceptible of more than one rational interpretation, it is the ALJ’s conclusion which
 8   must be upheld; and in reaching his findings, the ALJ is entitled to draw inferences
 9   logically flowing from the evidence.” Gallant, 753 F.2d at 1453 (citations omitted); see
10   Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004). This is
11   because “[t]he trier of fact and not the reviewing court must resolve conflicts in the
12   evidence, and if the evidence can support either outcome, the court may not substitute its
13   judgment for that of the ALJ.” Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992);
14   see Benton, 331 F.3d at 1035 (“If the evidence can support either outcome, the
15   Commissioner’s decision must be upheld.”).
16          The ALJ is responsible for resolving conflicts in medical testimony, determining
17   credibility, and resolving ambiguities. See Andrews v. Shalala, 53 F.3d 1035, 1039 (9th
18   Cir. 1995). Thus, if on the whole record before the Court, substantial evidence supports
19   the ALJ’s decision, the Court must affirm it. See Hammock v. Bowen, 879 F.2d 498, 501
20   (9th Cir. 1989); see also 42 U.S.C. § 405(g). On the other hand, the Court “may not
21   affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495
22   F.3d 625, 630 (9th Cir. 2007) (quotation omitted).
23          Notably, the Court is not charged with reviewing the evidence and making its own
24   judgment as to whether Plaintiff is or is not disabled. Rather, it is a “fundamental rule of
25   administrative law” that a reviewing court, in dealing with a judgement which an
26   administrative agency alone is authorized to make, may only make its decision based
27   upon evidence discussed by the ALJ. Sec. & Exch. Comm’n v. Chenery Corp., 332 U.S.
28   194, 196 (1947). Thus, the Court’s inquiry is constrained to the reasons asserted by the


                                                -2-
 1   ALJ and the evidence relied upon in support of those reasons. See Connett v. Barnhart,
 2   340 F.3d 871, 874 (9th Cir. 2003); Frank v. Schultz, 808 F.3d 762, 764 (9th Cir. 2015).
 3   Similarly, when challenging an ALJ’s decision, “issues which are not specifically and
 4   distinctly argued and raised in a party’s opening brief are waived.” Arpin v. Santa Clara
 5   Valley Trans. Agency, 261 F.3d 912, 919 (9th Cir. 2001) (citing Barnett v. U.S. Air, Inc.,
 6   228 F.3d 1105, 1110 n. 1 (9th Cir. 2000) (en banc), vacated and remanded on other
 7   grounds, 535 U.S. 391 (2002)); see also Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d
 8   1219, 1226 n. 7 (9th Cir. 2009) (applying the principle to Social Security appeals).
 9   Accordingly, the Court “will not manufacture arguments for an appellant.” Arpin, 261
10   F.3d at 919 (citation omitted).
11          A.     Definition of a Disability
12          A claimant can qualify for Social Security disability benefits only if she can show
13   that, among other things, she is disabled. 42 U.S.C. § 423(a)(1)(E). A disability is defined
14   as an “inability to engage in any substantial gainful activity by reason of any medically
15   determinable physical or mental impairment which can be expected to result in death or
16   which has lasted or can be expected to last for a continuous period of not less than 12
17   months.” Id. § 423(d)(1)(A).
18          A person is disabled only if her “physical or mental impairment or impairments
19   are of such severity that [she] is not only unable to do [her] previous work but cannot,
20   considering [her] age, education, and work experience, engage in any other kind of
21   substantial gainful work which exists in the national economy.” Id. § 423(d)(2)(A).
22          B.     The Five-Step Evaluation Process
23          The Social Security regulations set forth a five-step sequential process for
24   evaluating disability claims. 20 C.F.R. § 404.1520(a)(4); see also Reddick v. Chater, 157
25   F.3d 715, 721 (9th Cir. 1998). A finding of “not disabled” at any step in the sequential
26   process will end the inquiry. 20 C.F.R. § 404.1520(a)(4). The claimant bears the burden
27   of proof at the first four steps, but the burden shifts to the Commissioner at the final step.
28   Reddick, 157 F.3d at 721. The five steps are as follows:


                                                 -3-
 1          First, the ALJ determines whether the claimant is engaged in “substantial gainful
 2   activity.” 20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant is not disabled. Id.
 3          At the second step, the ALJ next considers whether the claimant has a “severe
 4   medically determinable physical or mental impairment.” 20 C.F.R. § 404.1520(a)(4)(ii).
 5   If the claimant does not have a severe impairment, then the claimant is not disabled. Id. §
 6   404.1520(c). A “severe impairment” is one that “significantly limits [the claimant’s]
 7   physical or mental ability to do basic work activities.” Id. Basic work activities are the
 8   “abilities and aptitudes to do most jobs,” such as lifting, carrying, reaching,
 9   understanding, carrying out and remembering simple instructions, responding
10   appropriately to co-workers, and dealing with changes in routine.” Id. § 404.1521(b).
11   Additionally, unless the claimant’s impairment is expected to result in death, “it must
12   have lasted or must be expected to last for a continuous period of at least 12 months” for
13   the claimant to be found disabled. Id. § 404.1509.
14          Third, having found a severe impairment, the ALJ then considers the severity of
15   the claimant’s impairment. Id. § 404.1520(a)(4)(iii). This requires the ALJ to determine if
16   the claimant’s impairment “meets or equals” one of the impairments listed in the
17   regulations. Id. If so, then the ALJ will find that the claimant is disabled. Id. If the
18   claimant’s impairment does not meet or equal a listed impairment, then the ALJ will
19   assess the claimant’s “residual functional capacity based on all the relevant medical and
20   other evidence in [the claimant’s] case record.” Id. § 404.1520(e). In assessing the
21   claimant’s “residual functional capacity” (“RFC”), the ALJ will consider the claimant’s
22   “impairment(s), and any related symptoms, such as pain, [that] may cause physical and
23   mental limitations that affect what [the claimant] can do in a work setting. A claimant’s
24   RFC is the most the claimant can still do despite the effects of all the claimant’s
25   medically determinable impairments, including those that are not severe. Id. §
26   404.1545(a)(1).
27          At step four, the ALJ determines whether, despite her impairments, the claimant
28   can still perform “past relevant work.” Id. § 404.1520(a)(4)(iv). To do this, the ALJ


                                                  -4-
 1   compares the claimant’s residual function capacity with the physical and mental demands
 2   of the claimant’s past relevant work.” Id. § 404.1520(f). If the claimant can still perform
 3   her past relevant work, the ALJ will find that the claimant is not disabled. Id. §
 4   1520(a)(iv). Otherwise, the ALJ proceeds to the final step.
 5          At the fifth and final step, the ALJ considers whether the claimant “can make an
 6   adjustment to other work” that exists in the national economy. Id. § 404.1520(a)(4)(v). In
 7   making this determination, the ALJ considers the claimant’s RFC, age, education, and
 8   work experience. Id. § 404.1520(g)(1). If the ALJ finds that the claimant can make an
 9   adjustment to other work, then the claimant is not disabled. Id. § 404.1520(a)(4)(v).
10   However, if the ALJ finds that the claimant cannot make an adjustment to other work,
11   then the claimant is disabled. Id.
12          In evaluating the claimant’s disability under this five-step process, the ALJ must
13   consider all evidence in the case record. Id. § 404.1520(a)(3). This includes medical
14   opinions, records, self-reported symptoms, and third-party reporting. See id. §§ 404.1527;
15   404.1529; SSR 06-3p, 71 Fed. Reg. 45593-03 (S.S.R. Aug. 9, 2006).
16          C.      The ALJ’s Evaluation under the Five Step Process
17          At step one of the sequential evaluation process, the ALJ found that Plaintiff has
18   not engaged in substantial gainful activity since May 1, 2013, the alleged onset date.
19   (Doc. 9-3 at 25). In step two, the ALJ ascertained that Plaintiff has the following severe
20   impairments: “degenerative disc disease and spondylosis of the lumbar spine;
21   fibromyalgia; brachial neuritis; and obesity, which is severe in combination with the
22   other impairments.” (Id.). Under the third step, the ALJ determined that the severity of
23   Plaintiff’s impairments, singly and in combination, did not meet or medically equal the
24   severity of the impairments listed in the Social Security Regulations. (Id. at 27).
25          Before moving on to step four, the ALJ conducted an RFC determination after
26   consideration of the entire record. (Id.). The ALJ found that Plaintiff “has the residual
27   functional capacity to perform a range of work at the light exertional level.” (Id.).
28   Particularly, Plaintiff:


                                                 -5-
 1                  . . . can lift and carry 20 pounds occasionally and 10 pounds
 2                  frequently, stand and/or walk about four hours and sit six
                    hours in an eight-hour workday. She can frequently balance,
 3                  crouch, and occasionally stoop, kneel, crawl, and climb ramps
                    or stairs, but should never climb ladders, ropes, or scaffolds.
 4
                    The [Plaintiff] is capable of frequently handling and
 5                  occasionally reaching overhead with the bilateral upper
                    extremities. She must also avoid vibration and hazards, such
 6
                    as moving machinery and unprotected heights. In addition,
 7                  due to pain and the side effects of narcotic pain medication,
                    she is limited to performing only simple, routine tasks.
 8
     (Id.).
 9
              At step four, the ALJ found that Plaintiff is unable to perform any past relevant
10
     work. (Id. at 30). Finally, the ALJ concluded at step five that based on Plaintiff’s RFC,
11
     age, education, and work experience, Plaintiff could perform a significant number of jobs
12
     existing in the national economy, including ticket taker, order caller, and call out
13
     operator. (Id. at 30–31). Consequently, the ALJ concluded that Plaintiff has not been
14
     under a disability under the Social Security Act from May 1, 20131 through June 2, 2016,
15
     the date of the ALJ’s decision. (Id. at 31).
16
     III.     ANALYIS
17
              Plaintiff claims that the ALJ’s denial of her applications for Social Security
18
     Disability Insurance Benefits and SSI was “erroneous,” “not supported by substantial
19
     evidence,” and contrary to the evidence setting forth her inability to engage in substantial
20
     gainful employment. (Doc. 1 ¶¶ 13–14). In support of this contention, Plaintiff makes
21
     four main arguments for why the ALJ’s decision should be reversed for an award of
22
     benefits, or, alternatively, remanded for a new hearing. (Doc. 10 at 23). Specifically,
23
     Plaintiff asserts that: 1) the ALJ improperly weighed the medical opinion evidence; 2) the
24
     ALJ improperly evaluated Plaintiff’s testimony; 3) the ALJ improperly determined
25
     Plaintiff’s RFC; and 4) the Appeals Council failed to properly consider new evidence.
26
27   1
       Plaintiff filed an application for a period of disability and disability insurance benefits
     protectively on March 11, 2014, and filed an application for supplemental security
28   income protectively on March 17, 2014. (Doc. 9-3 at 23). In both applications, Plaintiff
     alleged disability beginning May 1, 2013. (Id.).

                                                    -6-
 1   (Doc. 10 at 1).
 2          A.     Whether the ALJ Improperly Weighed the Medical Opinion Evidence
 3          Plaintiff first argues that the ALJ erred in giving “little weight” to the opinions of
 4   Dr. Soni and Dr. Djurisic, two of Plaintiff’s treating physicians. (Doc. 10 at 15).
 5          In social security cases, there are three types of medical opinions: “those from
 6   treating physicians, examining physicians, and non-examining physicians.” Valentine v.
 7   Comm’r, 574 F.3d 685, 692 (9th Cir. 2009) (citation omitted). “The medical opinion of a
 8   claimant’s treating physician is given ‘controlling weight’ so long as it ‘is well-supported
 9   by medically acceptable clinical and laboratory diagnostic techniques and is not
10   inconsistent2 with the other substantial evidence in [the claimant’s] case record.’” Trevizo
11   v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)); see
12   also SSR 96-2P, 1996 WL 374188, at *1 (S.S.A. July 2, 1996) (stating that a well-
13   supported opinion by a treating source which is not inconsistent with other substantial
14   evidence in the case record “must be given controlling weight; i.e. it must be adopted”).
15          ALJs generally give more weight to medical opinions from treating physicians
16   “since these sources are likely to be the medical professionals most able to provide a
17   detailed, longitudinal picture of [the claimant’s] medical impairment(s) and may bring a
18   unique perspective to the medical evidence that cannot be obtained from the objective
19   medical findings alone or from reports of individual examinations . . . .” 20 C.F.R. §§
20   404.1527(c)(2), 416.927(c)(2). Thus, the opinion of a treating source is generally given
21   more weight than the opinion of a doctor who does not treat the claimant. Lester v.
22   Chater, 81 F.3d 821, 830 (9th Cir. 1995). Should the ALJ decide not to give the treating
23   physician’s medical opinion controlling weight, the ALJ must weigh it according to
24   factors such as the nature, extent, and length of the physician-patient relationship, the
25   frequency of evaluations, whether the physician’s opinion is supported by and consistent
26
     2
       Under SSR 96-2P, “not inconsistent” is “a term used to indicate that a well-supported
27   treating source medical opinion need not be supported directly by all of the other
     evidence (i.e., it does not have to be consistent with all the other evidence) as long as
28   there is no other substantial evidence in the case record that contradicts or conflicts with
     the opinion.” SSR 96-2P, 1996 WL 374188, at *3 (S.S.A. July 2, 1996).

                                                 -7-
 1   with the record, and the specialization of the physician. Trevizo, 871 F.3d at 676; see 20
 2   C.F.R. §§ 404.1527(c)(2), 416.927(c)(2).
 3          Although a “treating physician’s opinion is entitled to ‘substantial weight,’” Bray,
 4   554 F.3d at 1228 (citation omitted), it is “not binding on an ALJ with respect to the
 5   existence of an impairment or the ultimate determination of disability.” Batson, 359 F.3d
 6   at 1195. Rather, an ALJ may reject the uncontradicted opinion of a treating physician by
 7   stating “clear and convincing reasons that are supported by substantial evidence.” Ryan v.
 8   Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citation omitted). “If a
 9   treating or examining doctor’s opinion is contradicted by another doctor’s opinion, an
10   ALJ may only reject it by providing specific and legitimate reasons that are supported by
11   substantial evidence.” Id. (citation omitted); see also SSR 96-2P, at *5 (“[T]he notice of
12   the determination or decision must contain specific reasons for the weight given to the
13   treating source’s medical opinion, supported by the evidence in the case record, and must
14   be sufficiently specific to make clear to any subsequent reviewers the weight the
15   adjudicator gave to the treating source’s medical opinion and the reasons for that
16   weight.”). However, “[t]he ALJ need not accept the opinion of any physician, including a
17   treating physician, if that opinion is brief, conclusory, and inadequately supported by
18   clinical findings.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).
19          Here, the ALJ states that the opinions of Dr. Soni and Dr. Djurisic are
20   “inconsistent with the medical evidence and unsupported by clinical findings on
21   examination.” (Doc. 9-3 at 29). Specifically, the ALJ believes the opinions of Dr. Soni
22   and Dr. Djurisic “are inconsistent with reports showing a normal gait and stance . . . with
23   full motor strength in the bilateral extremities,” and “inconsistent with a December 2015
24   report showing no back pain.” (Id.).
25          The record indicates that Dr. Djurisic was a treating physician who saw Plaintiff at
26   least 14 times in the time spanning from March 1, 2016 through April 13, 2015. (See
27   Doc. 9-8 at 72, 75, 78, 81, 84, 87, 90, 93, 97, 100, 103, 106, 109, 112). Dr. Soni, another
28   treating physician, saw Plaintiff at least nine times according to the record. (See Doc. 9-8


                                                -8-
 1   at 3, 126, 129, 131, 134, 136, 139, 142, 144). In contrast, the record shows that Dr. Yuk
 2   only saw Plaintiff six times, (see Doc. 9-8 at 16, 21, 26, 30, 35, 41), and Joseph Maidi,
 3   PA-C, on just four occasions, (see Doc. 9-8 at 115, 119, 123, 146). Despite the fact that
 4   Plaintiff saw Mr. Maidi and Dr. Yuk on far fewer occasions, the ALJ gives more weight
 5   to the findings of these professionals than to those of Dr. Soni and Dr. Djurisic. (See Doc.
 6   9-3 at 28–29). As the opinions of Dr. Soni and Dr. Djurisic are controverted by the
 7   clinicial findings of two other treating professionals, the Court examines whether the
 8   ALJ’s decision to afford Dr. Soni’s and Dr. Djurisic’s opinions little weight is reinforced
 9   with “specific and legitimate reasons that are supported by substantial evidence.” Ryan,
10   528 F.3d at 1198.
11          The Court finds that the ALJ has not offered “specific and legitimate reasons” for
12   giving little weight to the opinions of Dr. Soni and Dr. Djurisic. Ryan, 528 F.3d at 1198.
13   Based on the ALJ’s opinion, it is unclear to the Court how, specifically, Dr. Soni’s
14   opinion is inconsistent with the December 2015 report showing no back pain, (Doc. 9-8
15   at 79). As a preliminary matter, the Court notes that such a broad statement, without any
16   examination of how the clinical evidence conflicts with the physician’s opinion, does not
17   constitute a “specific and legitimate reason” to reject Dr. Soni’s opinion. See Garrison v.
18   Colvin, 759 F.3d 995, 1012–13 (9th Cir. 2014) (“[A]n ALJ errs when he rejects a medical
19   opinion or assigns it little weight while doing nothing more than ignoring it, asserting
20   without explanation that another medical opinion is more persuasive, or criticizing it with
21   boilerplate language that fails to offer a substantive basis for his conclusion.”); Embrey v.
22   Bowen, 849 F.2d 418, 421 (9th Cir. 1988) (“To say that medical opinions are not
23   supported by sufficient objective findings or are contrary to the preponderant conclusions
24   mandated by the objective findings does not achieve the level of specificity our prior
25   cases have required, even when the objective factors are listed seriatim.”).
26          Plaintiff’s case is analogous to Embrey v. Bowen. In Embrey, the ALJ’s opinion
27   reviewed the medical evidence, but concluded only that the treating physicians’ opinions
28   of total disability were “unsupported by sufficient objective findings and contrary to the


                                                 -9-
 1   preponderant conclusions mandated by those objective findings.” Embrey, 849 F.2d at
 2   421. Rather than set forth sufficiently specific reasons for disregarding the opinions of the
 3   treating physicians nor explain why he disagreed with the treating physicians’
 4   conclusions, the ALJ “merely states that the objective factors point toward an adverse
 5   conclusion and makes no effort to relate any of these objective factors to any of the
 6   specific medical opinions and findings he rejects. This approach is inadequate.” Id. at
 7   422. Accordingly, the Ninth Circuit found that the ALJ’s failure to provide “detailed,
 8   reasoned, and legitimate rationales for disregarding the physicians’ findings” of disability
 9   warranted remand for proper consideration of the physicians’ evidence. Id. Likewise,
10   here, the ALJ’s opinion does review the medical evidence, but fails to set forth more than
11   her own conclusion that Dr. Soni’s opinion is inconsistent with the December 2015 report
12   showing no back pain. See id. at 421–22. Accordingly, the ALJ here, as in Embrey, has
13   not met her burden of setting out “a detailed and thorough summary of the facts and
14   conflicting clinical evidence, stating [her] interpretation thereof, and making findings.”
15   Id. at 421(citation omitted).
16          As to Dr. Djurisic, her opinion states that Plaintiff suffers from chronic back pain,
17   (Doc. 9-8 at 65), which the ALJ found inconsistent with Dr. Djurisic’s own treatment
18   notes from December 4, 2015 indicating that Plaintiff was not experiencing back pain,
19   (Doc. 9-8 at 79). (See Doc. 9-3 at 29). In general, the Court notes that it is true that
20   inconsistency between a treating physician’s opinion and treatment notes can provide a
21   specific, legitimate reason for the ALJ to give a treating physician’s opinion less weight.
22   See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (“The incongruity
23   between [the treating physician’s] Questionnaire responses and her medical records
24   provides an additional specific and legitimate reason for rejecting [the treating
25   physician’s] opinion of [the plaintiff’s] limitations.”); Connett, 340 F.3d at 875 (holding
26   that the ALJ provided substantial evidence for finding that the treating physician’s
27   “extensive conclusions” regarding the plaintiff’s limitations were “not supported by his
28   own treatment notes” nor the recommendations of another physician such that the ALJ


                                                - 10 -
 1   could discredit treating physician’s testimony); Saelee v. Chater, 94 F.3d 520, 522 (9th
 2   Cir. 1996) (holding that the ALJ was entitled to reject a treating physician’s opinion
 3   because, among other things, his report varied from his treatment notes).
 4          Nevertheless, this case is distinguishable from Tommasetti, Connett, and Saelee
 5   because Dr. Djurisic’s conclusion in her opinion that Plaintiff suffers from chronic back
 6   pain, (Doc. 9-8 at 65), is actually consistent with the overwhelming majority of Plaintiff’s
 7   medical records which indicate that Plaintiff frequently alerted various medical
 8   professionals of her back pain. (See Doc. 9-8 at 9, 16, 38, 41, 47, 48, 51–64, 115–17,
 9   119–121, 129, 136–37, 139–140). In fact, the ALJ seems to point to the singular place in
10   the record that Plaintiff indicated that she was not experiencing back pain. Therefore,
11   unlike in Tommasetti, it is clear that Dr. Djurisic’s conclusion that Plaintiff suffers from
12   chronic back pain is supported by Plaintiff’s medical records. See Tommasetti, 533 F.3d
13   at 1041 (noting that the ALJ found the treating physician’s Questionnaire responses to be
14   inconsistent with the record because the “ultimate conclusions from [the treating
15   physician’s] Questionnaire . . . ‘did not mesh with [the plaintiff’s] objective data or
16   history.’”). Moreover, unlike in Connett, Dr. Djurisic’s treatment notes consistently
17   acknowledge Plaintiff’s history of chronic back pain, (see Doc. 73, 75, 78, 81, 85, 88, 90,
18   94, 98, 101, 104, 107, 110, 112–13), before concluding that Plaintiff suffers from chronic
19   back pain. See Connett, 340 F.3d at 875 (indicating that the treating physician’s notes
20   nowhere indicate reasons why the treating physician concluded that the plaintiff “would
21   be limited to standing for only ten minutes or lifting only ten pounds”).
22          Regarding the ALJ’s finding that the opinions of Dr. Soni and Dr. Djurisic are
23   inconsistent with Plaintiff’s denial of back pain at her appointment in December 2015,
24   Plaintiff claims that “[i]t is not plausible to conclude that [she] was pain free” since she
25   was on Oxycodone, a heavy narcotic pain reliever, at the time. (Doc. 10 at 16). Further,
26   Plaintiff argues that her disability “is due primarily to diffuse muscle pain related to
27   fibromyalgia rather than her spinal impairment,” so “her denial of back pain at a single
28   visit[] has little relevance to her functioning and level of pain over a prolonged period of


                                                - 11 -
 1   time.” (Id.).
 2          The Court agrees, as it appears that the ALJ did not “evaluate the record in light of
 3   the unique characteristics of fibromyalgia.” Revels v. Berryhill, 874 F.3d 648, 667 n. 6
 4   (9th Cir. 2017) (finding that the ALJ erred in giving no weight to the medical opinion of
 5   the plaintiff’s treating physician where the ALJ did not provide specific and legitimate
 6   reasons to reject the treating physician’s opinion and neglected to follow the appropriate
 7   methodology for weighing a treating physician’s medical opinion). Here, the ALJ failed
 8   to take into consideration that “the symptoms of fibromyalgia ‘wax and wane,’ and a
 9   person may have ‘bad days and good days.’” Id. at 663 (quoting SSR 12-2P, 2012 WL
10   3104689, at *6 (S.S.A. July 25, 2012)); see also Tully v. Colvin, 943 F. Supp. 2d 1157,
11   1165 (E.D. Wash. 2013) (noting that with fibromyalgia, the “symptoms can be worse at
12   some times than others”) (citation omitted). That is why the Social Security
13   Administration recommends looking at “a longitudinal record whenever possible.” SSR
14   12-2P, at *6. Therefore, the Court finds that the ALJ’s statement that the opinions of Dr.
15   Soni and Dr. Djurisic are inconsistent with the December 2015 report showing no back
16   pain is not a specific and legitimate reason supported by substantial evidence. See Ryan,
17   528 F.3d at 1198.
18          Further, the Court finds that the ALJ’s determination that the opinions of Dr. Soni
19   and Dr. Djurisic are “inconsistent with reports showing a normal gait and stance . . . with
20   full motor strength in the bilateral extremities,” (Doc. 9-3 at 29 (citing Doc. 9-8 at 18,
21   36–37, 147)), also does not constitute a “specific and legitimate reason” for giving little
22   weight to the opinions of Dr. Soni and Dr. Djurisic. Ryan, 528 F.3d at 1198. Again, the
23   ALJ fails to indicate how, specifically, the opinions of Dr. Soni and Dr. Djurisic are
24   inconsistent with such reports showing normal gait, stance and extremity strength. As
25   noted, supra, without any examination of how the clinical evidence conflicts with these
26   physician’s opinions, the ALJ’s broad statement is insufficient to constitute a “specific
27   and legitimate reason” to reject the opinions of Dr. Soni and Dr. Djurisic. See Embrey,
28   849 F.2d at 421; Garrison, 759 F.3d at 1012–13. Again, the ALJ has not met her burden


                                                - 12 -
 1   of setting out “a detailed and thorough summary of the facts and conflicting clinical
 2   evidence, stating [her] interpretation thereof, and making findings.” Id. While it is true
 3   that the “ALJ is responsible for resolving conflicts in the medical record,” Carmickle v.
 4   Comm’r, 533 F.3d 1155, 1164 (9th Cir. 2008) (citation omitted), it is unclear from the
 5   ALJ’s opinion how Dr. Soni and Dr. Djurisic’s opinions even conflict with the medical
 6   evidence in this case. See Trevizo, 871 F.3d at 676–77 (holding that the ALJ erroneously
 7   rejected the treating physician’s opinion where, in lieu of offering a “specific and
 8   legitimate” reason for discounting the opinion, “the ALJ pointed to nothing in [the
 9   treating physician’s] treatment notes or elsewhere in the clinical record that contradicted
10   the treating physician’s opinion” but merely offered a “conclusory determination that [the
11   treating physician’s] opinion was contradicted by his treatment notes”).
12          Not only does the ALJ fail to express how Dr. Soni and Dr. Djurisic’s opinions
13   conflict with the medical evidence, but the ALJ also does not indicate how these treating
14   physicians’ opinions are unsupported by the objective medical findings. See Batson, 359
15   F.3d   at   1195   (“an   ALJ    may    discredit   treating   physicians’   opinions   that
16   are . . . unsupported by the record as a whole . . . or by objective medical findings”). The
17   ALJ does not assert that medical findings of normal gait and stance and full motor
18   strength in the bilateral extremities are inconsistent with a fibromyalgia diagnosis—or
19   any other diagnosis made by Plaintiff’s treating physicians. (See Doc. 9-3 at 23–32). In
20   contrast, Plaintiff claims that the opinions of Dr. Soni and Dr. Djurisic “are based on
21   appropriate medical findings consistent with an individual who suffers from disabling
22   fibromyalgia.” (Doc. 10 at 16). In support of her contention that findings of abnormal
23   gait, stance, and extremity strength are not associated with fibromyalgia, (Doc. 10 at 15),
24   Plaintiff cites a Ninth Circuit opinion which states that “a person with fibromyalgia may
25   have muscle strength, sensory functions, and reflexes [that] are normal.” Revels, 874 F.3d
26   at 663 (citations and internal quotations omitted); see also Satterwaite v. Astrue, 781 F.
27   Supp. 2d 898, 912 (D. Ariz. 2011) (“[F]ibromyalgia patients may ‘present no objectively
28   alarming signs’ and may ‘manifest normal muscle strength and neurological reactions


                                                - 13 -
 1   and have a full range of motion.’”) (citation omitted).
 2          In addition to providing only vague conclusions—rather than specific and
 3   legitimate reasons—for giving little weight to the opinions of Dr. Soni and Dr. Djurisic,
 4   the ALJ erred by failing to evaluate these treating sources’ opinions according to the
 5   factors provided in 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). Although the ALJ stated
 6   that the opinions of Dr. Soni and Dr. Djurisic are “inconsistent with the medical evidence
 7   and unsupported by clinical findings on examination,” (Doc. 9-3 at 29), the ALJ did not
 8   consider factors such as the length of the treating relationship, the frequency of
 9   examination, the nature and extent of the treatment relationship, or the supportability of
10   the opinion. 20 C.F.R. §§ 404.1527(c)(2)–(6); 416.927(c)(2)–(6). According to the Ninth
11   Circuit, the ALJ’s failure to apply these factors in determining the extent to which the
12   opinions should be credited “alone constitutes reversible legal error.” Trevizo, 871 F.3d at
13   676 (noting that the ALJ’s outright rejection of the plaintiff’s treating physician’s opinion
14   was legally erroneous, even though the ALJ noted that this opinion conflicted with the
15   plaintiff’s testimony and was inconsistent with the non-examining physician’s opinion,
16   where the ALJ failed to consider the other factors discussed in 20 C.F.R. §
17   404.1527(c)(2)–(6)); see also Weiskopf v. Berryhill, 693 F. App’x 539, 541 (9th Cir.
18   2017) (“Even when there is substantial evidence contradicting a treating physician’s
19   opinion such that it is no longer entitled to controlling weight, the opinion is nevertheless
20   ‘entitled to deference.’ . . . To determine the amount of deference, the opinion ‘must be
21   weighed using all of the factors provided in 20 C.F.R. [§] 404.1527.’”) (citations
22   omitted).3
23          For the above reasons, the Court finds that the ALJ discounted the opinions of Dr.
24   Soni and Dr. Djurisic without providing specific and legitimate reasons supported by
25
26   3
       Notably, the Ninth Circuit has clarified that “the ALJ is not required ‘to make an
     express statement that she considered all the factors outlined in 20 C.F.R. §
27   404.1527(c).’” Kelly v. Berryhill, 732 F. App’x 558, 562 n. 4 (9th Cir. 2018).
     Nevertheless, the ALJ must consider these factors, and there is no indication in the ALJ’s
28   decision here, as in Kelly, “that the factors were properly considered.” Id.


                                                - 14 -
 1   substantial evidence in the record.4 This error is harmful and requires remand. See
 2   Bowers-Crawford v. Comm’r, 291 F. Supp. 3d 912, 921 (D. Ariz. 2017).
 3         B.     Whether the ALJ Improperly Evaluated Plaintiff’s Testimony
 4         Plaintiff next claims that the ALJ improperly evaluated her subjective pain and
 5   symptom testimony. (Doc. 10 at 19).
 6         When assessing the credibility of a claimant’s testimony regarding subjective pain
 7   or the intensity of his symptoms, the ALJ must engage in a two-step analysis. Molina v.
 8   Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012). First, as a threshold matter, “the ALJ must
 9   determine whether the claimant has presented objective medical evidence of an
10   underlying impairment ‘which could reasonably be expected to produce the pain or other
11   symptoms alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting
12   Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991)). Second, if the claimant meets the
13   first test, then “the ALJ ‘may not discredit a claimant’s testimony of pain and deny
14   disability benefits solely because the degree of pain alleged by the claimant is not
15   supported by objective medical evidence.’” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir.
16   1995) (quoting Bunnell, 947 F.2d at 346–47). Rather, “unless an ALJ makes a finding of
17   malingering based on affirmative evidence thereof,” the ALJ may only find the claimant
18   not credible by making specific findings supported by the record that provide clear and
19   convincing reasons to explain his credibility evaluation. Robbins, 466 F.3d at 883 (citing
20   Smolen v. Chater, 80 F.3d 1273, 1283–84 (9th Cir. 1996)); Lingenfelter, 504 F.3d at
21   1036. To make specific findings, “the ALJ must identify what testimony is not credible
22   and what evidence undermines the claimant’s complaints.” Lester, 81 F.3d at 834. The
23   ALJ’s credibility decision may be upheld even if not all of the ALJ’s reasons for rejecting
24   the claimant’s testimony are upheld. See Batson, 359 F.3d at 1197. The ALJ may not,
25   however, make a negative credibility finding “solely because” the claimant’s symptom
26   testimony “is not substantiated affirmatively by objective medical evidence.” Robbins,
27   4
       The Court may only affirm an ALJ’s decision based on grounds stated in the ALJ’s
     decision. See Trevizo, 871 F.3d at 677 (“[T]he district court erred by developing its own
28   reasons to discount [plaintiff’s treating physician’s] opinion, rather than reviewing the
     ALJ's reasons for substantial evidence.”).

                                               - 15 -
 1   466 F.3d at 883.
 2          Although the ALJ found that Plaintiff’s “medically determinable impairments
 3   could reasonably be expected to cause the alleged symptoms,” the ALJ determined that
 4   Plaintiff’s “statements concerning the intensity, persistence and limiting effects of these
 5   symptoms are not entirely consistent with the medical evidence and other evidence in the
 6   record.” (Doc. 9-3 at 29) (emphasis added). In specific, the ALJ pointed to the fact that
 7   Plaintiff alleged that she suffered from constant pain which could be “aggravated by
 8   pretty much anything,” but yet the “the record, including a December 4, 2015 treatment
 9   report, which showed a musculoskeletal examination was unremarkable with no reports
10   of back or extremity pain[,] . . . does not support this.” (Id.). The ALJ also noted that
11   although Plaintiff “alleged suffering from significant physical limitations, which preclude
12   her from working,” this is “inconsistent with reports showing a normal gait and
13   stance . . . with full motor strength in the bilateral extremities.” (Id.).
14          As a preliminary matter, the Court finds the phrase “not entirely consistent” to be
15   unclear, as it “sheds no light on the weight that was given to this testimony, or to what
16   degree it was, or was not, consistent with any specific evidence in the record.” Fleming v.
17   Berryhill, No. 17-CV-04145-RMI, 2018 WL 4586160, at *6 (N.D. Cal. Sept. 24, 2018)
18   (finding the ALJ’s assertion that the plaintiff’s statements about the intensity, persistence,
19   and limiting effects of his symptoms were “not entirely consistent” with the medical
20   evidence in the record to be unclear) (citing Parker v. Astrue, 597 F.3d 920, 921–22 (7th
21   Cir. 2010) (“It is not only boilerplate; it is meaningless boilerplate. The statement by a
22   trier of fact that a witness’s testimony is ‘not entirely credible’ yields no clue to what
23   weight the trier of fact gave the testimony.”)).
24          Notably, the ALJ’s contention that Plaintiff’s statements “are not entirely
25   consistent with the medical evidence” is the only reason the ALJ offers for giving
26   Plaintiff’s testimony less weight. (Doc. 9-3 at 29).5 The Court does not doubt that
27   5
       While the ALJ also states that Plaintiff’s testimony is “not entirely consistent” with
     “other evidence of record,” (Doc. 9-3 at 29), the only evidence she points to in support of
28   this contention is medical evidence. (See Doc. 9-8 at 18, 36–37, 79, 147).


                                                   - 16 -
 1   “medical evidence is . . . a relevant factor in determining the severity of the claimant’s
 2   pain and its disabling effects.” Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001)
 3   (citing 20 C.F.R. § 404.1529(c)(2)). Nevertheless, “subjective pain testimony cannot be
 4   rejected on the sole ground that it is not fully corroborated by objective medical
 5   evidence.” Id.; see Robbins, 466 F.3d at 883–84 (holding that substantial evidence did not
 6   support the ALJ’s adverse credibility finding—where the ALJ found the plaintiff’s
 7   testimony to be “not entirely credible,” in part, because it was “not consistent with or
 8   supported by the overall medical evidence of record”—because the ALJ may not
 9   disregard a claimant’s testimony “solely because it is not substantiated affirmatively by
10   objective medical evidence”).6 Accordingly, because the ALJ here gave Plaintiff’s
11   testimony less weight solely on the ground that it was “not fully consistent” with the
12   medical evidence, the Court finds that substantial evidence does not support the ALJ’s
13   findings. Therefore, this case must be remanded to the ALJ to make adequate findings.
14   See Light, 119 F.3d at 792–93.
15         Not only does the ALJ’s failure to articulate an acceptable reason for discrediting
16   Plaintiff’s testimony alone demonstrate that substantial evidence does not support the
17   ALJ’s findings, but the Commissioner’s argument that the “objective medical evidence
18   contradicted Plaintiff’s statements concerning her symptoms and limitations” indicates
19   that the Commissioner and the ALJ may have a “fundamental misunderstanding of
20   fibromyalgia.” Revels, 874 F.3d at 662. Similar to Benecke v. Barnhart, the “ALJ erred
21   by ‘effectively requir[ing] ‘objective’ evidence for a disease that eludes such
22   measurement.’” Benecke v. Barnhart, 379 F.3d 587, 594 (9th Cir. 2004) (finding that “the
23   ALJ erred in discounting the opinions of [the plaintiff’s] treating physicians and instead
24
     6
       See also Light v. Soc. Sec. Admin., 119 F.3d 789, 792–93 (9th Cir. 1997) (“In this case,
25   the ALJ disbelieved Light because no objective medical evidence supported Light’s
     testimony regarding the severity of subjective symptoms from which he suffers,
26   particularly pain. An ALJ may not discredit a claimant’s subjective testimony on that
     basis. To find the claimant not credible, the ALJ must rely either on reasons unrelated to
27   the subjective testimony (e.g., reputation for dishonesty), on conflicts between his
     testimony and his own conduct, or on internal contradictions in that testimony. Because
28   the ALJ failed to articulate an acceptable reason . . . for disbelieving Light’s
     testimony . . . , this case must be remanded to the ALJ to make adequate findings.”).

                                               - 17 -
 1   relying on his disbelief of [the plaintiff’s] symptom testimony as well as his
 2   misunderstanding of fibromyalgia,” despite the fact that each rheumatologist who treated
 3   the plaintiff diagnosed her with fibromyalgia and the plaintiff “consistently reported
 4   severe fibromyalgia symptoms”) (quoting Green-Younger v. Barnhart, 335 F.3d 99, 108
 5   (2d Cir. 2003)). Rather, “[g]iven the nature of fibromyalgia, a claimant’s subjective
 6   complaints of pain are often the only means of determining the severity of a patient’s
 7   condition and resulting functional limitations.” Satterwaite, 781 F. Supp. 2d at 912 (citing
 8   Green-Younger, 335 F.3d at 108); see also Hamilton-Carneal v. Colvin, 670 Fed. App’x.
 9   613, 613 (9th Cir. 2016) (As fibromyalgia “is diagnosed entirely on the basis of patients’
10   reports of pain and other symptoms,” the ALJ “erred by discounting [the plaintiff’s]
11   ‘subjective complaints and limitations’ [resulting from fibromyalgia] as ‘simply out of
12   proportion to and not corroborated by the objective medical evidence.’”).
13          Further, this case is analogous to Revels v. Berryhill, where the Ninth Circuit held
14   that the ALJ’s adverse credibility determination was erroneous, in part, because the ALJ
15   failed to provide clear and convincing reasons for rejecting the plaintiff’s testimony.
16   Revels, 874 F.3d at 666. In Revels, the plaintiff also suffered from fibromyalgia, and the
17   ALJ stated that the plaintiff’s testimony “was undercut by the lack of ‘objective findings’
18   supporting her claims of severe pain.” Id. In support of this, the ALJ highlighted some of
19   the plaintiff’s examinations with “mostly normal” results, including an X-ray and MRIs
20   of the plaintiff’s neck and back, as well as medical records indicating that the plaintiff
21   exhibited “normal muscle strength, tone, and stability, as well as a normal range of
22   motion” at several doctor’s appointments.” Id. Nevertheless, the Ninth Circuit determined
23   that “the examination results cited by the ALJ are perfectly consistent with debilitating
24   fibromyalgia.” Id.
25          Likewise, the ALJ here found that Plaintiff’s testimony was “not entirely
26   consistent with the medical evidence” by highlighting Plaintiff’s testimony that she
27   suffered from constant pain which could be “aggravated by pretty much anything,” but
28   yet a treatment report from December 2015 indicated that Plaintiff was not suffering from


                                                - 18 -
 1   back pain at that visit. (Doc. 9-3 at 29). Further, the ALJ noted that Plaintiff’s allegations
 2   that she suffered “from significant physical limitations, which preclude her from
 3   working,” is “inconsistent with reports showing a normal gait and stance . . . with full
 4   motor strength in the bilateral extremities.” (Id.). However, as in Revels, the examination
 5   results which the ALJ relies on to discredit Plaintiff’s testimony are “perfectly consistent
 6   with debilitating fibromyalgia.” Revels, 874 F.3d at 666; see also Tully, 943 F. Supp. 2d
 7   at 1164 (finding that the ALJ’s determination that the plaintiff “was not credible because
 8   the record lacked ‘objective findings’ to support her fibromyalgia related disabling pain”
 9   was erroneous where medical professionals acknowledged the plaintiff had fibromyalgia
10   and the ALJ determined that the plaintiff’s severe impairments included fibromyalgia).
11          Indeed, the bulk of the medical evidence here supports and corroborates Plaintiff’s
12   testimony. Multiple physicians have diagnosed Plaintiff with fibromyalgia, (see Doc. 9-8
13   at 19, 140), and the ALJ determined that Plaintiff’s severe impairments include
14   fibromyalgia, (Doc. 9-3 at 25). Moreover, Plaintiff points out that she has consistently
15   had “diffuse chronic pain, multiple tender points consistent with fibromyalgia, and sleep
16   problems, which are the hallmarks of disabling fibromyalgia.” (Doc. 10 at 15 (citing
17   Revels, 874 F.3d at 656)). The ALJ even acknowledged that Plaintiff “reported
18   generalized pain throughout the body . . . and presented with more than 11 positive
19   trigger points.” (Doc. 9-3 at 28 (citing Doc. 9-8 at 19, 140, 142)). Notably, eleven or
20   more tender points is “the cutoff for a diagnosis of fibromyalgia” under Social Security
21   Ruling 12-2P, and “tender-point examinations themselves constitute ‘objective medical
22   evidence’ of fibromyalgia.” Revels, 874 F.3d at 663 (citing SSR 12-2P, 2012 WL
23   3104689, at *2–3 (S.S.A. July 25, 2012)); see also Rollins, 261 F.3d at 863 (“The most
24   clear objective medical indication of fibromyalgia is tenderness at at least eleven of
25   eighteen specific points on the body.”). Therefore, the ALJ’s determination that
26   Plaintiff’s testimony was “not entirely consistent with the medical evidence,” (Doc. 9-3 at
27   29), was erroneous. See Tully, 943 F. Supp. 2d at 1164.
28          In sum, the Court finds that the ALJ failed to provide “specific, clear and


                                                 - 19 -
 1   convincing reasons” for discrediting Plaintiff’s testimony. Burrell v. Colvin, 775 F.3d
 2   1133, 1136 (9th Cir. 2014). Accordingly, the ALJ improperly discounted the credibility
 3   of Plaintiff’s testimony about the severity, intensity, and limiting effects of her
 4   symptoms.
 5          C.     Whether the ALJ Improperly Determined Plaintiff’s RFC
 6          Plaintiff also claims that the ALJ failed to properly determine her RFC. (Doc. 10
 7   at 14). The Court agrees. Because the ALJ failed to provide clear and convincing reasons
 8   for giving little weight to the opinions of Dr. Soni and Dr. Djurisic and for finding
 9   Plaintiff’s testimony not entirely credible, substantial evidence does not support the
10   ALJ’s assessment of Plaintiff’s RFC. See Lingenfelter, 504 F.3d at 1040 (“Because the
11   ALJ did not provide clear and convincing reasons for excluding [the plaintiff’s] pain and
12   symptoms from his assessment of [the plaintiff’s] RFC, substantial evidence does not
13   support the assessment.”); see also Robbins, 466 F.3d at 883 (“In determining a
14   claimant’s RFC, . . . ‘[c]areful consideration’ [must] be given to any evidence about
15   symptoms ‘because subjective descriptions may indicate more severe limitations or
16   restrictions than can be shown by medical evidence alone.’”) (quoting SSR 96-8p, 1996
17   WL 374184, at *5 (S.S.A. July 2, 1996)); 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3) (In
18   assessing a claimant’s RFC, the ALJ “will also consider descriptions and observations of
19   [the claimant’s] limitations from [his or her] impairment(s), including limitations that
20   result from [the claimant’s] symptoms, such as pain, provided by [the claimant.]”).
21          The Commissioner counters that the ALJ is not required to include opinion
22   evidence, such as Plaintiff’s reports and medical opinions, in the RFC finding where
23   those opinions have been properly discounted. (Doc. 12 at 7 (citing Batson, 359 F.3d at
24   1197) (holding that the “ALJ was not required to incorporate evidence from the opinions
25   of [the plaintiff’s] treating physicians, which were permissibly discounted,” in the ALJ’s
26   determination of the plaintiff’s RFC)). Nevertheless, the Court found, supra, that the ALJ
27   did not properly discount the opinions of Dr. Soni and Dr. Djurisic, nor properly discount
28   Plaintiff’s testimony.


                                               - 20 -
 1          Moreover, this case is similar to Payan v. Colvin, where the “ALJ concluded that
 2   [the plaintiff] suffered from fibromyalgia and other severe impairments, yet she rejected
 3   (1) the assessment of [the plaintiff’s] treating physician and (2) [the plaintiff’s] subjective
 4   symptom testimony, because neither was supported by objective medical evidence.”
 5   Payan v. Colvin, 672 F. App’x 732 (9th Cir. 2016). There, the Ninth Circuit found that
 6   the ALJ failed to properly assess the plaintiff’s RFC in light of Social Security Ruling 12-
 7   2p, which “precludes the ALJ from rejecting alleged functional limitations based solely
 8   on a lack of objective medical evidence.” Id. Likewise, the ALJ erred here by rejecting
 9   Plaintiff’s alleged functional limitations solely based on the ALJ’s determination that
10   Plaintiff’s testimony and the opinions of Dr. Soni and Dr. Djurisic were “unsupported by
11   clinical findings on examination” and “not entirely consistent with the medical evidence.”
12   (Doc. 9-3 at 29). As a result, the Court finds that the ALJ failed to properly assess
13   Plaintiff’s RFC, thus requiring remand for further proceedings.
14          D.     Whether the Appeals Council Failed to Properly Consider New
15          Evidence
16          Plaintiff contends that the Appeals Council erred in failing to properly consider the
17   report and functional assessment of Dr. Briggs dated January 30, 2017. (Doc. 10 at 22);
18   (see Doc. 1-2 at 1–18). In its denial of Plaintiff’s request for review of the ALJ’s
19   decision, the Appeals Council stated that this new evidence from January 30, 2017 did
20   not relate to the period at issue since the ALJ decided Plaintiff’s case through June 2,
21   2016, and, therefore, “does not affect the decision about whether [Plaintiff was] disabled
22   beginning on or before June 2, 2016.” (Doc. 9-3 at 3). This is consistent with 20 C.F.R. §
23   404.970(b), which states: “If new and material evidence is submitted, the Appeals
24   Council shall consider the additional evidence only where it relates to the period on or
25   before the date of the administrative law judge hearing decision.”
26          Notably, the Court does “not have jurisdiction to review a decision of the Appeals
27   Council denying a request for review of an ALJ’s decision, because the Appeals Council
28   decision is a non-final agency action.” Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d


                                                 - 21 -
 1   1157, 1161 (9th Cir. 2012) (citing Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228,
 2   1231 (9th Cir. 2011)); see also Bifarella v. Colvin, 51 F. Supp. 3d 926, 932–33 (E.D. Cal.
 3   2014) (“[T]he Ninth Circuit has made clear that district courts do not have jurisdiction to
 4   review whether or not an Appeals Council appropriately denied a request for review of an
 5   ALJ’s decision.”). Thus, the Court has no jurisdiction to review the Appeal’s Council’s
 6   decision denying Plaintiff’s request for review.7 That is, the Court may neither affirm nor
 7   reverse the Appeals Council’s decision.
 8          Here, Plaintiff argues that the report and functional assessment of Dr. Briggs
 9   “must be considered by the District Court in determining if the ALJ’s decision is
10   supported by substantial evidence” because “evidence before the Appeals Council is
11   necessarily part of the administrative record.” (Doc. 10 at 22). Nevertheless, Plaintiff’s
12   argument relies on an incorrect interpretation of the holding in Brewes v. Comm’r of Soc.
13   Sec. Admin. In Brewes, the Ninth Circuit held that “when the Appeals Council considers
14   new evidence in deciding whether to review a decision of the ALJ, that evidence
15   becomes part of the administrative record, which the district court must consider when
16   reviewing the Commissioner’s final decision for substantial evidence.” Brewes, 682 F.3d
17   at 1163 (emphasis added).8 The operative word here is “considers.” For instance, in
18   Brewes, the Appeals Council explicitly noted in its review of the ALJ’s decision that it
19   had “considered the additional evidence” which the plaintiff submitted for the first time
20   to the Appeals Council and “found that this information [did] not provide a basis for
21   changing” the ALJ’s decision. Id. at 1191.
22          In contrast, the Appeals Council here did not “consider” the report and functional
23   7
       Nor was the Appeals Council required to provide a detailed explanation or any
     evidentiary finding as to why the additional evidence submitted by Plaintiff did not
24   warrant review of the ALJ’s decision. See Taylor, 659 F.3d at 1232.
     8
       See also Harman v. Apfel, 211 F.3d 1172, 1180 (9th Cir. 2000) (“We properly may
25   consider the additional materials because the Appeals Council addressed them in the
     context of denying Appellant’s request for review.”); Ramirez v. Shalala, 8 F.3d 1449,
26   1452 (9th Cir. 1993) (“[A]lthough the Appeals Council ‘declined to review’ the decision
     of the ALJ, it reached this ruling after . . . examining the entire record, including the
27   additional material[] and conclude[ed] that the ALJ’s decision was proper and that the
     additional material failed to ‘provide a basis for changing the hearing decision.’ For these
28   reasons, we consider on appeal both the ALJ’s decision and the additional material
     submitted to the Appeals Council.”).

                                                - 22 -
 1   assessment of Dr. Briggs in its decision denying Plaintiff’s request for review of the
 2   ALJ’s decision. (Doc. 9-3 at 3). Rather, the Appeals Council indicated that it would not
 3   consider this additional evidence because it “does not relate to the period at issue” and
 4   therefore “does not affect the decision about whether [Plaintiff was] disabled” at the
 5   relevant time. (Id.); see also Galligan v. Astrue, 656 F. Supp. 2d 1067, 1092–93 (D. Ariz.
 6   2009) (distinguishing between records considered by the Appeals Council and records
 7   post-dating the ALJ’s decision, which the Appeals Council did not consider because such
 8   information did “not affect the decision about whether [the plaintiff] was disabled” at the
 9   relevant time). Accordingly, the new evidence Plaintiff submitted to the Appeals Council
10   is not part of the administrative record here. The Court cannot affirm, modify, or reverse
11   the ALJ’s final decision based upon evidence not included in the transcript of record. 42
12   U.S.C. § 405(g) (“Upon review of the ALJ’s final decision, the “court shall have power
13   to enter, upon the pleadings and transcript of the record, a judgment affirming,
14   modifying, or reversing the decision of the Commissioner of Social Security, with or
15   without remanding the cause for a rehearing.”) (emphasis added). However, the Court
16   “may at any time order additional evidence to be taken before the Commissioner of
17   Social Security, but only upon a showing that there is new evidence which is material and
18   that there is good cause for the failure to incorporate such evidence into the record in a
19   prior proceeding[.]” 42 U.S.C. § 405(g); see also Orteza, 50 F.3d at 751.
20          Evidence is material where it bears “directly and substantially on the matter in
21   dispute.” Burton v. Heckler, 724 F.2d 1415, 1417 (9th Cir. 1984). “As such, it must be
22   probative of the claimant’s condition at or before the time of the disability hearing.” Held
23   v. Colvin, 82 F. Supp. 3d 1033, 1042 (N.D. Cal. 2015) (citing 20 C.F.R. § 404.970(b);
24   Sanchez v. Sec’y of Health & Human Servs., 812 F.2d 509, 511 (9th Cir. 1987)). “Good
25   cause can be shown where no party will be prejudiced by the acceptance of additional
26   evidence[.]” Johnson v. Schweiker, 656 F.2d 424, 426 (9th Cir. 1981) (internal quotations
27   omitted) (citation omitted); see also Burton, 724 F.2d at 1418 (holding that the “fact that
28   the evidence did not exist at the time of the ALJ’s decision establishes good cause for


                                                - 23 -
 1   [the plaintiff’s] failure to introduce it before the ALJ”). “If new information surfaces after
 2   the Secretary’s final decision and the claimant could not have obtained that evidence at
 3   the time of the administrative proceeding, the good cause requirement is satisfied.” Key v.
 4   Heckler, 754 F.2d 1545, 1551 (9th Cir. 1985) (citation omitted).
 5          Assuming without deciding that Plaintiff meets the materiality requirement, the
 6   Court cannot order this additional evidence to be taken before the Commissioner upon
 7   remand because Plaintiff has failed to show good cause for not having sought the opinion
 8   of Dr. Briggs earlier. “A claimant does not meet the good cause requirement simply by
 9   obtaining a more favorable report from an expert witness once his claim is denied.” Clem
10   v. Sullivan, 894 F.2d 328, 332 (9th Cir. 1990) (citing Key, 754 F.2d at 1551); see also
11   Mayes v. Massanari, 276 F.3d 453, 463 (9th Cir. 2001). Rather, the “claimant must
12   establish good cause for not seeking the expert’s opinion prior to the denial of his claim.”
13   Id. Plaintiff’s assertion that “the report from Dr. Briggs is certainly new as it was not
14   before the ALJ,” (Doc. 10 at 22), is not sufficient to explain why Plaintiff did not seek
15   Dr. Brigg’s opinion earlier.
16          Plaintiff’s situation here is analogous to Key v. Heckler. In Key, the plaintiff
17   attempted to present a new medical report supporting his position, but the Ninth Circuit
18   declined to remand the case since the plaintiff “offer[ed] no reason why he had not
19   solicited this information from [the doctor] earlier.” Key, 754 F.2d at 1551. The Ninth
20   Circuit opined that “the obvious explanation is that when [the plaintiff] failed to succeed
21   in his disability claim . . . he sought out a new expert witness who might better support
22   his position.” Id. “The ‘good cause’ requirement would ‘be meaningless if such
23   circumstances were sufficient to allow introduction of new evidence.’” Id. (quoting Allen
24   v. Secretary of Health and Human Services, 726 F.2d 1470, 1473 (9th Cir. 1984)).
25   Accordingly, the Ninth Circuit held that the plaintiff failed to meet the good cause
26   requirement, and declined to remand the case for the consideration of new evidence. Id.;
27   see also Clem, 894 F.2d at 332–33 (denying plaintiff’s request for remand to consider
28   new evidence—including a new medical report supporting plaintiff’s position—where


                                                 - 24 -
 1   plaintiff offered “no convincing reason” why the evidence could not have been made
 2   available earlier and, thus, failed to satisfy the requirement to show good cause for his
 3   failure to incorporate the evidence into the record in the prior proceeding); Kennedy v.
 4   Sullivan, 919 F.2d 144 (9th Cir. 1990) (holding that the district court did not abuse its
 5   discretion in not remanding the plaintiff’s case for the consideration of new evidence
 6   consisting of two medical reports, both of which post-dated the ALJ’s decision, where the
 7   plaintiff did not meet the good cause requirement because he failed to offer any reason
 8   “why this additional information could not have been submitted prior to the denial of his
 9   claim”).
10          For the reasons set forth supra, remand is not warranted for consideration of the
11   report and functional assessment of Dr. Briggs dated January 30, 2017.
12   IV.    CONCLUSION
13          The Court is unable to deem the errors in the present case to be harmless. See
14   Molina, 674 F.3d at 1115 (“[A]n ALJ’s error is harmless where it is inconsequential to
15   the ultimate non-disability determination”) (citations and quotations omitted); McLeod v.
16   Astrue, 640 F.3d 881, 887 (9th Cir. 2011) (noting that “the reviewing court can determine
17   from the ‘circumstances of the case’ that further administrative review is needed to
18   determine whether there was prejudice from the error”). The ALJ’s failure to provide
19   “specific, clear and convincing reasons” for giving little weight to the opinions of Dr.
20   Soni and Dr. Djurisic and for finding Plaintiff’s testimony not entirely credible is
21   erroneous. Resolution of these errors is integral to the fair determination of benefits in
22   order to correctly determine Plaintiff’s RFC and, accordingly, correctly determine if
23   Plaintiff is disabled. Thus, the ALJ committed harmful error.
24          Plaintiff argues that the Court should credit the opinions of Plaintiff’s treating
25   physicians that “Plaintiff is unable to sustain full-time work activity” as true and remand
26   for an award of benefits. (Doc. 13 at 4). However, this Court has discretion to remand the
27   case for further development of the record or for an award of benefits. Reddick, 157 F.3d
28   at 728; see also Smolen, 80 F.3d at 1292 (noting that a district court has the discretion to


                                                - 25 -
 1   award benefits only when “the record has been fully developed and where further
 2   administrative proceedings would serve no useful purpose”). Even assuming that the
 3   three elements of the Ninth Circuit’s “credit-as-true rule” are satisfied, the doctrine
 4   “envisions ‘some flexibility.’” Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014)
 5   (quoting Connett, 340 F.3d at 876). The Ninth Circuit has explained that this flexibility
 6   “is properly understood as requiring courts to remand for further proceedings when . . . an
 7   evaluation of the record as a whole creates serious doubt that a claimant is, in fact,
 8   disabled.” Id. at 1021.
 9          Considering “whether the record as a whole is free from conflicts, ambiguities, or
10   gaps, whether all factual issues have been resolved, and whether the claimant’s
11   entitlement to benefits is clear under the applicable legal rules,” the Court finds that
12   “further administrative proceedings would be useful.” Treichler v. Comm’r of Soc. Sec.,
13   775 F.3d 1090, 1103–04 (9th Cir. 2014) (citation omitted). Specifically, the Court agrees
14   with the Commissioner that the ALJ needs to reweigh step four and step five. (Doc. 12 at
15   9). The invalid reasons given by the ALJ for giving little weight to the opinions of Dr.
16   Soni and Dr. Djurisic and for finding Plaintiff’s testimony not entirely credible leave
17   open the question of whether Plaintiff was actually disabled. Therefore, “remand for
18   further proceedings is warranted . . . in an exercise of discretion.” Id. at 1107. Moreover,
19   remand is appropriate to specifically develop the record as to the weight given to
20   Plaintiff’s testimony and to the opinions of Dr. Soni and Dr. Djurisic, and for the ALJ to
21   evaluate Plaintiff’s testimony and the opinions of Dr. Soni and Dr. Djurisic without
22   reference to inappropriate reasons.9
23   ///
24   ///
25   ///
26   ///
27   ///
28   9
      On remand, the ALJ shall not evaluate the report and functional assessment of Dr.
     Briggs dated January 30, 2017, for the reasons noted supra.

                                                - 26 -
 1         For the reasons stated above,
 2         IT IS ORDERED that the Commissioner’s decision denying benefits is
 3   VACATED, and the case is REMANDED to the agency for further proceedings
 4   consistent with this Opinion. The Clerk of the Court shall enter judgment accordingly.
 5         Dated this 23rd day of October, 2018.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 27 -
